department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division uniform issue list a a hamar irakirk irie eere hrkkikikkkeriekeerekrereeriik weeirkekrikkrikekeekrerrereakeereriek legend taxpayer spouse ira x ira y amount a ieidioecidcociccbicktk krekkkeieaeeekreieriarereiaek fr iti ii iii iti ta riki aai hii ia iiia aaai iiia aaa iaai aia arerr air fei iii iiis ii itt i fri iri iti iii tk tait iai iia ania aaai iaa aarirtiaiaiaiaiaiaaes in fed sdddiceic tech ttc ick tts tick tock ici amount b ei investment_advisor financial_institution hrkkerrerriarire harare ekeekeererkeekaree dear rrekkkkkkkkkkkkkkkkkkeke this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer represents that he received a distribution from ira x totaling amount a spouse represents that she received a distribution from ira y totaling amount b taxpayer and spouse assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to fraud committed by investment_advisor taxpayer and spouse further represent that neither amount a nor amount b has been used for any other purpose taxpayer and spouse withdrew amount a and amount b from their respective iras with the intent to roll those amounts over into new iras within days within the day period spouse contacted investment_advisor who worked at that time with financial_institution and who handled all withdrawal and deposit transactions to request that he deposit the funds into taxpayer’s and spouse’s new iras before the expiration of the 60-day period investment_advisor stated that he would do so and sent a statement to taxpayer and spouse showing that the funds were deposited within that period the statement however proved to be fraudulent and the investment_advisor had not actually executed the rollover until after the 60-day period financial_institution provided documentation taking responsibility for the failure to roll over amount a and amount b into the new iras within the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a and amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer and spouse is consistent with their assertion that their failure to accomplish a timely rollover was caused by investment advisor’s fraudulent actions therefore pursuant to sec_408 of the code the service hereby into a rollover ira spouse is waives the 60-day rollover requirement with respect to the distribution of amount a from ira x and amount b from ira y taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount a granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a and amount b will be considered rollover_contributions within the meaning of sec_408 of the code of the code provides that it may not be used or cited as precedent herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 this ruling does not authorize the rollover of amounts that are required to be no opinion is expressed as to the tax treatment of the transaction described distributed by sec_401 of the code page if you wish to inquire about this ruling please contact id - at - _ please address all correspondence to se t ep ra t2 sincerely yours ome cai a donzell employee_plans technical group littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose
